United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         January 5, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 02-60826
                         Summary Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

L. B. SMITH, III,

                                         Defendant-Appellant.

                         --------------------
           Appeals from the United States District Court
              for the Southern District of Mississippi
                       USDC No. 3:02-CR-1-4-LN
                         --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     L. B. Smith, III, appeals from his convictions for

conspiracy to distribute, and attempted possession with the

intent to distribute, approximately 11.5 kilograms of cocaine

hydrochloride, in violation of 18 U.S.C. § 2, and 21 U.S.C.

§§ 841(a)(1) & 846.   The Government has filed an unopposed motion

to file record excerpts out-of-time.   The Government’s motion is

GRANTED.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-60826
                               -2-

     Smith argues that 1) the evidence was insufficient to

support his convictions, 2) the district court erred in admitting

case agent Ryan Spradlin’s testimony attributing a cell phone to

Smith at the time of his arrest, and 3) the prosecutor improperly

referred to Smith, and testified as an unsworn witness, when

cross-examining co-defendant Travis Burks in connection with

Burks’s guilty plea.

     We have reviewed the record and the briefs submitted by the

parties and hold that the evidence presented at Smith’s jury

trial was sufficient to support his convictions.     See United

States v. Izydore, 167 F.3d 213, 219 (5th Cir. 1999); United

States v. Ortega Reyna, 148 F.3d 540, 543 (5th Cir. 1998); United

States v. Casilla, 20 F.3d 600, 602 (5th Cir. 1994).    Evidence

adduced at trial indicated that Smith accompanied his co-

defendant to the site of the drug deal, possessed and used a cell

phone to communicate with individuals and locations involved in

the drug trafficking, was referred to as a “partner” in the drug

trafficking, possessed a loaded 9 millimeter handgun at the scene

of the drug deal, and remained at the scene of the drug deal

after it was clear that drugs were present.    This evidence is

sufficient to maintain Smith’s conviction.     See United States v.

Gamez-Gonzalez, 319 F.3d 695, 698 (5th Cir. 2003); United States

v. Dean, 59 F.3d 1479, 1486 (5th Cir. 1995).

     Spradlin’s challenged statement, regarding Smith’s

possession of a cell phone, was cumulative to testimony
                          No. 02-60826
                               -3-

previously introduced at trial.    Accordingly, any error resulting

from its admission was harmless.    See United States v. Edwards,

303 F.3d 606, 623 (5th Cir.), cert. denied, 537 U.S. 1192 (2002).

Smith’s remaining argument, concerning the prosecutor’s alleged

improper cross-examination of co-defendant Burks, fails to

survive plain-error review.   See United States v. Olano, 507 U.S.
725, 732 (1993); United States v. Lankford, 196 F.3d 563, 574

(5th Cir. 1999).

     AFFIRMED.